USCA4 Appeal: 21-2268      Doc: 12         Filed: 12/29/2021    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 21-2268


        In re: CURTIS RICHARDSON, a/k/a Curtis D. Richardson, a/k/a Curtis Dale
        Richardson,

                            Petitioner.



                                     On Petition for Writ of Mandamus
                                      (No. 4:16-cv-00835-JD-TER)


        Submitted: December 15, 2021                                Decided: December 29, 2021


        Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        Curtis Richardson, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2268      Doc: 12         Filed: 12/29/2021     Pg: 2 of 2




        PER CURIAM:

               Curtis Richardson petitions for a writ of mandamus, alleging that the district court

        has unduly delayed enforcement of a default judgment entered in Richardson’s favor in his

        42 U.S.C. § 1983 action. He seeks an order from this court directing the district court to

        act. Our review of the district court’s docket reveals that the district court recently took

        significant action on Richardson’s motions seeking to enforce the default judgment.

        Accordingly, we deny the mandamus petition. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                              PETITION DENIED




                                                     2